Exhibit UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WESTERN INVESTMENT LLC,, Plaintiff, v. DWS GLOBAL COMMODITIES STOCK FUND, INC., Defendant. Civil Action No. ECF Case COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF Plaintiff Western Investment LLC (“Western” or “Plaintiff”), by its attorneys, alleges the following upon information and belief, except as to the allegations which pertain to Plaintiff, which allegations are based upon personal knowledge: PARTIES The Defendant 1.Defendant DWS Global Commodities Stock Fund, Inc. (f/k/a Scudder Commodities Stock Fund, Inc.) (“GCS,” the “Defendant,” or the “Fund”) is organized as a Maryland corporation, with its executive offices and principal place of business at 345 Park Avenue, New York, New York 10154. 2.GCS is a closed-end, non-diversified investment management company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). 3.GCS invests in commodities-related securities, including commodity futures, commodity-linked equities, commodity-linked structured notes and other instruments that provide GCS with market exposure to commodities. 4.Defendant’s shares of common stock are publicly traded on the New York Stock Exchange (“NYSE”) under the symbol “GCS.” The Plaintiff 5.Plaintiff Western Investment LLC (“Western” or “Plaintiff”) is a limited liability company formed under the laws of Delaware with its principal place of business at 7050 S. Union Park Center, Suite 590, Midvale, Utah 84047. 6.Western’s sole member is Art Lipson, who is a citizen of Utah. 7.Western serves as (a) managing member of Western Investment Activism Partners LLC; (b) investment manager of Western Investment Total Return Fund Ltd.; and (c) general partner of both Western Investment Hedged Partners L.P. and Western Investment Total Return Partners L.P. (collectively, the “Western Entities”). 8.Western has sole discretionary authority to buy, sell and vote securities on behalf of the Western Entities. 9.Western is, and has been at all times relevant to this Complaint, a stockholder of GCS, both on its own behalf and as “beneficial owner” of the Western Entities’ shares of GCS common stock. 10.As of February 16, 2010, Western owned 1,337.24 shares of GCS common stock. 11.As of February 16, 2010, the Western Entities owned 2,121,839 shares of GCS common stock. 12.Western’s beneficial ownership, as of February 16, 2010, of 2,123,176.24 shares of GCS common stock, constituted approximately 12.8% of the GCS common shares outstanding, with a current market value of more than $16,751,860. JURISDICTION AND VENUE 13.The Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §1331 (federal question) and 28 U.S.C. §1367 (supplemental jurisdiction).This case arises under the 1940 Act, as amended, 15 U.S.C. §80a-1, et seq. and, in particular, Section 18 thereof (15 U.S.C. §§80a-18).The Court has supplemental jurisdiction over Western’s supplemental state law claims pursuant to 28 U.S.C. §1367. 14.The Court also has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as this action is between citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest and costs. 2 15.Venue is proper in this District pursuant to §44 of the 1940 Act (15 U.S.C. §80a-43), and 28 U.S.C. §§1391(b)(2) and 1391(b)(3), because the Fund’s principal place of business is in this District and the conduct complained of occurred in this District. FIRST CLAIM FOR RELIEF (VIOLATION OF SECTION 18(i) OF THE INVESTMENT COMPANY ACT OF 1940) 16.Plaintiff incorporates each and every allegation set forth above as if fully set forth herein. GCS’s Investment Manager 17.Deutsche Investment Management Americas Inc. (“Deutsche”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, is GCS’s investment manager. 18.GCS paid Deutsche investment management fees of more than $4 million in the fiscal year ended June 30, 2008 and $1.8 million in the fiscal year ended June 30, 19.Deutsche’s fees from GCS in 2009 declined in part due to massive losses in 2009 in the value of GCS’s assets that Deutsche managed. GCS’s Classified Board of Directors 20.GCS is managed by a classified board of 13 directors consisting of three (3) classes: Class I (4 directors), Class II (4 directors) and Class III (5 directors). 21.All 13 of GCS’s directors also serve in similar capacities (as overseers, such as directors or trustees) for approximately 125 other publicly-traded registered investment companies advised by Deutsche (the “Deutsche Family Funds”), for which they were paid directors’ fees of between $200,000 and $265,000 in 2008 and between $225,000 and $292,500 in 2009 (including directors fees from GCS). 3 22.Article
